White Paper on Sport (debate)
The next item is the report by Manolis Mavrommatis, on behalf of the Committee on Culture and Education, on the White Paper on Sport.
Mr President, Commissioner, ladies and gentlemen, let me first thank the Commission and Commissioner Figeľ for their initiative in drawing up the White Paper on Sport and the Pierre de Coubertin Action Plan. This is the EU's first effort to deal with sporting matters.
May I also thank Commissioner Špidla for being here today in place of Commissioner Figeľ, who is travelling outside Europe.
My thanks also go to my colleagues from the Committee on Culture and Education and to the Committee on Economic and Monetary Affairs, the Committee on Employment and Social Affairs, the Committee on the Internal Market and Consumer Protection, the Committee on Legal Affairs, the Committee on Civil Liberties, Justice and Home Affairs, the Committee on Regional Development and the Committee on Women's Rights and Gender Equality. They have cooperated excellently in drafting the report on the White Paper on Sport.
In the European Parliament report, the key points of the White Paper were covered by 16 conciliation amendments jointly agreed by all the political groups in the Committee on Culture. The main points were also covered by 426 amendments tabled to the lead committee and to the other seven committees, which gave their opinions.
Doping is once again the focus of attention because there are unfortunate examples of it every year in almost every sport. Through the White Paper, the European Parliament seeks to adopt measures allowing athletes not be forced by their heavy schedules to resort to performance- and stamina-enhancing substances.
In addition, internal and external independent checks on professional associations and sports organisations, as well as educating male and female athletes on the side effects of doping may help to curb this problem.
Debates have focused on two issues of the financial side of sport. The first is sports betting. We in the Committee on Culture all agree that the possible deregulation of the gaming and lotteries market will be problematic for the funding of amateur sport so long as the existing system of state betting agencies provides it with considerable income.
For this reason, the White Paper calls on Member States and the Commission to adopt regulations which ensure that amateur and professional sport is protected from any improper influence relating to betting.
While continuing to protect the betting market, we are thus increasing transparency, and also guaranteeing the state aid for amateur sport, culture and other social activities.
The second issue is the sale of media rights. As we all know, the 27 EU Member States go about selling television rights for major sporting events in different ways. This is especially true of Champions League matches and the UEFA Cup.
Rights can be sold either individually or collectively, but they are the main source of income for professional sport in Europe. Similarly, rights to sports events are a vital source of programme content and income for many media owners.
Parliament's report also recognises the importance of fairly redistributing income among sports associations, however small, and between professional and amateur sport.
The collective sale of media rights, which the Commission presents as incompatible with competition law, is therefore important for the redistribution of income. It may thus help to achieve greater solidarity among sports.
We therefore call on the Commission to recognise collective sales and accept that such practical solidarity among small sports clubs is sanctioned by law.
Lastly, as we stated in the Belet report on professional football, UEFA and FIFA should reach agreement and work with the agencies of the Commission. They must ensure that football is universally accepted by the citizens and Member States of the EU without losing its independence; it must not overstep the powers conferred on it by the statutes.
It is important for everyone that UEFA and FIFA recognise in their statutes the right of recourse to common courts. We must, of course, accept the principle of self-regulation and the structures of the European model of sport governing the organisation of sports events.
Let me end by reaffirming the satisfaction we all feel at the official recognition of sport by the Member States in the reformed Lisbon Treaty. We do of course recognise and respect the special nature of sport. It is of great significance for Member States and the sporting world in general that the EU will in future be able to substantially contribute to and promote European policy on sport.
Member of the Commission. - (CS) In the first place I should present apologies from my colleague Commissioner Figeľ, who cannot take part in this sitting because of a long-planned working visit to Egypt. I accepted the proposal that I should deputise for him with pleasure, inter alia because much of what falls within my competence is closely related to sport.
I would like to thank the rapporteur for the excellent report that he and his colleagues in Parliament have spent six months preparing. I am convinced that the report is a balanced document and deals with all the relevant themes. Thank you for the European Parliament's support for the White Paper on Sport and for your high level of cooperation with the European Commission.
As the European Parliament has emphasised, it is important to recall the principle of the applicability of Community law to sports in Europe, whilst also respecting the specific nature of sport. Therefore the European Commission remains active on sport, and from now on will apply Community law, including the competition rules, to that area. The White Paper and its annexes are useful aids for sporting organisations and for Member States in the concrete application of the acquis communautaire to decisions in the area of competition and to judgments of the European Court of Justice.
On the question of the specific nature of sport, the European Commission will lead and support open dialogue with sports organisations, Member States and the European Parliament within the framework of the structured dialogue on sport. This dialogue will be conducted in such a way that issues of the specific characteristics of sport will be dealt with concretely.
The European Commission does not have any general objections to the amendments to be discussed at this plenary session, especially if their aim is to preserve the proper and equal participation of representative structures in controlling sport. However, we cannot agree with an unconditional obligation for young players to sign their first professional contract with the club that has trained them, because this infringes the fundamental freedom of free movement of workers.
Meanwhile, as you know, the implementation of the White Paper is continuing according to plan. Twenty-six of the 53 actions in the Pierre de Coubertin Action Plan have already been carried out; this year, for example, three studies will be initiated (with results in 2009), on the following themes: sports funding, players' agents, and volunteering in sport.
In autumn last year, under the leadership of my colleagues, Commissioner Frattini and Commissioner Figeľ, a conference took place on the high level of violence in sport, which identified concrete methods that could achieve an improvement in combating this phenomenon. The results of measuring the impact of sport on the economy can also be viewed as a significant success.
As far as the matter of 'home-grown players' is concerned, a short time ago the European Commission was handed the results of an independent expert report analysing UEFA's rules. The European Commission is at this very moment examining the compatibility of these rules with Community law.
New possibilities for funding sport and physical activities have also been opened up by various EU programmes, especially the lifelong learning programmes 'Youth in action and 'Europe for citizens'. We hope that the Lisbon Treaty will soon come into force and we are delighted with the European Parliament's support for the preparatory actions in the field of sport, which contribute to implementation of the new EU competence in this area.
Allow me to thank you once again for your contribution, support and splendid cooperation in this important, sensitive and very popular area.
draftsman of the opinion of the Committee on Employment and Social Affairs. - (NL) Well, Mr Špidla has said it all. An important role has been set aside in sport for employment, for social affairs. Sport does indeed have an important social function, for example fighting problems such as racism. Racism in society is reflected by racism in sport.
I am extremely glad of the attention that this White Paper pays to eliminating racism and discrimination, in both professional and amateur sport.
Sport also has many advantages for, to take some examples, social inclusion, integration of migrants or reintegration into the labour market. For this reason I welcome the Commission's recommendation to direct the Member States to make use of the EU's existing funds.
Furthermore, sport is becoming more and more professional, and there is a need for good training for sportswomen and sportsmen so that after their careers they can return to society.
I have one final point: it is also important to improve the professional qualities of sports managers and for this reason we support a licensing system at European level.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (NL) I would like to thank the Members for their extremely pleasant cooperation on this report. I think, however, that it must have taken a great deal of time to achieve this proposal.
I find, sadly, that in some matters it does not go far enough. It is very important, in my opinion, to create guidelines to which sporting organisations can commit themselves. When it comes to State support, we should aim for the same treatment throughout Europe, particularly where professional sporting organisations are concerned.
I also find that the distinction between the specific characteristics of sport and the economic activities that frequently accompany sport is a little too explicit, because I believe that economic activities - including those that protect sport - cannot have exceptions made for them in the Treaty. That is fortunately also not mentioned in this report. That is also the reason why I wholeheartedly support it. I think it is good that sporting organisations have started talking more than they did formerly about this subject, and that is a significant step forward. Thank you very much.
draftsman of the opinion of the Committee on Regional Development. - (ES) Mr President, I am convinced that the subsequent legislative development of Article 149 of the Lisbon Treaty will positively benefit sport in the European Union.
However, in territorial terms or, in other words, on the ground, I believe that the European Commission, in exercising its legislative initiative, must act carefully with regard to the different local situations and the differences between sporting disciplines.
Its contributions should be general and should respond to an overall European interest, and not to a thirst for interventionism. It must therefore be respectful of the principle of subsidiarity.
This is what the Committee on Regional Development thought. As a result, I welcome the amendments tabled by various parliamentary groups in this same respect and I hope that, this morning, the House can adopt these through a positive vote.
Draftsman of the opinion of the Committee on Legal Affairs. - Mr President, I welcome the white paper on sport and I particularly support the emphasis on securing greater legal certainty, because relying on a case-by-case approach in the courts has led to an inconsistency of approach in terms of governing sport. I note the actions that the Commission has outlined this morning, but I would like to ask the Commissioner to comment on whether it intends to propose guidelines to clarify which aspects of sport are governed by EU law and which are exempt and should be dealt with by sporting bodies.
Another issue which I believe the Commission needs to tackle urgently is that of illegal trafficking of children, especially from West Africa, to the European Union due to demand in Europe for talented African players. This has sparked a growth of unlicensed football academies in some African countries and I am deeply concerned that young children are being exploited by ruthless agents and then sold on to clubs as if they were commodities. Some find themselves abandoned in Europe, having sacrificed their family's entire savings to pursue their dreams. Stronger action by Member States, European clubs and African governments should be taken to ensure that they do not participate in this.
Finally, I would like to ask the Commission what deliberations it has engaged in on the issue of sports and intellectual property rights, especially with the growing accessibility of sports footage on the internet.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (NL) I would first of all like to thank the rapporteur for his outstanding report and in particular, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, for the attention that he pays to civil liberties, justice and home affairs in the area of sport. In particular, then, I call for the strengthening of cross-border cooperation between police forces, based on the exchange of information, while still respecting data protection, of course.
Secondly, it is our opinion that in stimulating the licensing systems, explicit attention should be paid to protecting minors and reducing discrimination, racism and violence.
Thirdly - and this has already been said - there is the matter of reducing trafficking in human beings. I am thinking primarily of the trade in children and the exploitation of talented young people, often from the third world, but also of the trafficking of women, in the context of forced prostitution at large sporting events.
In the run-up to the new Treaty, the time has now come, Mr President, to translate this report into definitive action. I would therefore like to end with an appeal to the European Commission - and I know that I am now taking up the Feyenoord club song, 'not words, but actions' - an appeal for the White Paper and the outstanding words of Mr Mavrommatis to be put into action. As FC Groningen say: 'let us once again shout for joy', Commissioner.
on behalf of the PPE-DE Group. - (HU) Thank you, Mr President. Few people know that sport accounts for 4% of the European Union's gross domestic product and provides employment for some 15 million people. If this statement is true, then it is likely that revenue and employment indicators for sport will be similar in the statistics for individual Member States. This stands in stark contrast, however, to the fact that some countries, unfortunately including my own country Hungary, spend only a tiny fraction of their national budget - something like a half of one per cent - on promoting sports and healthy lifestyles. There are therefore good grounds for asking who exactly is supporting whom? If we take the role of sport seriously, then sport should not just be a profit-generating sector; we should be seeking to ensure that governments not only put their moral weight behind sport but also much greater financial support than previously. In my opinion, the next generation's health, their physical and emotional health, capacity for work - their sense of wellbeing if you like - is a strategic issue, and so I welcome the White Paper on Sport and the fact that the Lisbon Treaty is dealing substantively with this issue. Let us not forget that sport is an important educational tool; it is important for social cohesion and for maintaining health, and it contributes to our quality of life. In this case, however, the amount spent on sport - barely half of one per cent in some countries - is out of all proportion to the significance of sport as a social phenomenon. I sincerely hope that the 'Pierre de Coubertin' Action Plan that forms part of the White Paper will be taken seriously by the Member States and that the Commission will provide the necessary guidance and, where appropriate, economic assistance from the development funds at its disposal. I also hope that from now on no one in Europe will be able to say that they do not really know what we mean when we talk about sport, as the White Paper provides excellent guidance in this regard for all governments and sports ministers. As a sports leader myself, I am delighted that the document also refers to the autonomy, self-regulating capacity and specificity of sports organisations. I congratulate my honourable friend Mr Mavrommatis. Thank you.
on behalf of the ALDE Group. - (FI) Mr President, first I wish to thank the rapporteur, Mr Mavrommatis, for his excellent work and commitment to this report.
To begin with, I want to say that I think it is very important that during the implementation phase of the White Paper the policies on sport as a general-interest, non-profit, voluntary activity should remain priorities in Europe. It is also vital that through this document we are able to say we have respect for the specificity of sport, self-regulation and structured dialogue, and we therefore want to lay down guidelines for the application of European Union law in sport.
Furthermore, there is a crucial link between sport, exercise and public health. Current problems we have in Europe that we are trying to control are metabolic syndrome, type II diabetes and obesity. Healthy exercise enables us to prevent these problems in the best possible way.
Secondly, we need to realise that it is important for the European Sport for All policy to retain national gambling systems. They need to be preserved because they have created a unique opportunity to finance amateur sport, as well as culture, science and research. Other social sectors have thus benefitted from sport. This needs to be taken into consideration in the future.
Thirdly, I want to mention that sport will acquire a firmer legal basis under the Lisbon Treaty. We also have to prepare for this new situation, with a pilot programme and budget headings for 2009 being planned now. We have to move on from words to deeds, and that also holds true for sport.
We can achieve much overall with the document being discussed. I would once again like to thank Commissioner Figel, and, in particular, that great man of sport, Mr Mavrommatis, who has done pioneering work to promote sport's new march forward in the context of European culture and society.
on behalf of the UEN Group. - (PL) Mr President, the development of sport and support for its many facets is rightly considered to be one of the European Community's strategic aims.
The report deals with some very important issues related to regulation of the organisation of sport, and emphasises its economic dimension. I am very pleased to note also the prominence given to so-called sport for all. Supporting this notion is particularly important, because a large proportion of sporting ventures at club and association level are not undertaken for financial gain. For that reason they are in fact in danger of disappearing as the market has become so commercialised. Recognition of the importance of amateur sport is therefore in line with the idea of bringing sport close to the citizens.
The report rightly draws attention to negative phenomena in the sporting world. I refer for instance to doping and to the exploitation of sports people. Even young sports people at the start of their careers are at risk, and protecting them is a priority issue. Hence the restrictive provisions concerning the transfer of young sports people and the approval of the principles regarding signature of the first contract with the club that trained the young person. This is a step in the right direction, as is joining forces to combat doping and coordinating activities at international level. Guaranteeing professional sports people the same rights as contracted workers is also important. Finally, I should like to congratulate Mr Mavrommatis on preparing a good report.
on behalf of the Verts/ALE Group. - (FR) Mr President, the White Paper on Sport, following on from the own-initiative report on the future of professional football, known as the Belet report, is a substantial and necessary document. It was time for the European Parliament and the European Commission to tackle the issue of sport. However, good intentions are not enough to cope with the scourges and problems threatening our sports. In the face of scourges such as racism, mafia-style groups, violence inside and outside sports facilities, doping and the purchase of young disposable players from Africa or elsewhere, action is needed!
Given the difficulties such as the management of huge sums of money - notably in football but in other sports, too - the existence of agents of all types - agents for players, clubs, coaches - the dictates of ratings, the liberalisation of gambling, we need clear directives that allow for continuity and the development of European sports federations and leagues at both amateur and professional level.
Sport, the economy, finance, employment, diplomacy: today these are all closely related. Athletes should not have to pay the price even if they are also citizens who can and must act in good conscience. It is up to the politicians to assume their responsibilities. The European Union will have to do so at the Olympic Games in China in order to reaffirm that respect for cultures, for local religious beliefs and for democracy are essential and non-negotiable.
We will vote in favour of the report by Mr Mavrommatis on the White Paper on sport as it is an excellent report.
The Olympic flame is presently travelling across all the continents of the world, reminding us of the message of sport, for which we are indebted to the Greeks. They were of course the first to understand what a purifying role sport can play in human culture. Sport teaches us that people can compete with one another without causing harm, injury or even death; sport teaches fair play and offers everybody the same chances and the same rights. But modern times have made sport into a business, a milieu pervaded by the negative influences that we already encounter almost everywhere: money, corruption, lobbying, racial prejudice and also the new phenomenon of various performance-enhancing drugs, factors that damage the integrity of sport and reduce the positive potential that sport has for bringing up young people or breaking down barriers between peoples and races.
Therefore I welcome the Commission's work on the White Paper on Sport and I value Mr Mavrommatis's report. Both documents warn of the need to protect sport as a cultural value. I would also personally like to emphasise even more the need to support sport at the amateur level too, to create the conditions needed for people to participate in recreational sporting activity, which is not easy, especially in large conurbations, as well as making it financially accessible, which is a limiting factor for the socially disadvantaged. Sport offers children and young people an alternative way of using their free time and being active. It can serve all the generations in the same spirit, so we should also not forget older citizens and should instead look for further ways of making it possible for them to join in sporting activity. Sport is a means of improving physical condition, but obviously it also influences the human psyche. Professional sport is only the apex of a pyramid whose base must be created by sporting activity involving the greatest number of people on our planet.
on behalf of the IND/DEM Group. - Mr President, it will not surprise you, but I do not welcome the conclusions of this report. The fact that it declares 'sport is rightly subject to the application of the acquis communautaire' flies in the face of all current evidence. It ignores the most public lament of sports bodies throughout Europe: that the Bosman and Kolpak rulings have left then unable to foster the development of home-grown sports talent. As a direct result, national teams are underperforming on the international stage.
Even the president of FIFA, Sepp Blatter, believes the rules need to be changed. But if sports bodies thought the current situation was bad, the Lisbon Treaty is going to make things even worse by providing the Commission with the treaty heading it requires to start interfering - I am sorry, legislating - over sport directly.
The UK Government's refusal to honour its promise to hold a referendum on the Treaty means we do not have the opportunity to save sport in the UK from the impending doom of Commission interference. Perhaps the vote in Ireland will save us all.
(BG) Mr. President, dear colleagues, those who know me can tell for sure that sport and everything related to physical education is a way of life for me. I accept the publication of the White Paper on Sport with the hope that it will provide the foundations of a future consistent policy. I believe that when we speak of an European policy in this field, we should think, first and foremost, of our children, their health, future and social integration.
The encouragement of sport in the educational standards is an important factor for the psychological and physical development of our children, a major tool for the protection of their health. The adoption of the White Paper and the establishment of an integrated structure at the European level to develop, promote and implement common policies in each type of sport, starting from sport for the youngest all the way to professional sport, not forgetting, of course, people with disabilities, will offer all citizens opportunities for participation and personal involvement in the community and contribute to the encouragement of the intercultural dialogue.
(NL) What should have been a memorable moment here this morning, namely the approval of the report on the White Paper, has been overshadowed by the tragic death of one of Belgium's top footballers. The footballer François Sterckele was this morning involved in a traffic accident. He was one of the greatest talents in Belgian football. I would like to express my sincere condolences to the family and friends of François Sterckele and to the supporters of Club Brugge.
As a young footballer and a young talent, ladies and gentlemen, Sterckele got all his chances in various clubs in Belgium, and there he eventually developed into the top scorer in the Belgian league. He is excellent proof that investing in young talent, our own talent, really pays dividends. That is exactly, ladies and gentlemen, what we want to support by means of this report. For this reason, we support, too, the 'home-grown' regulations, such as those applied by UEFA. We also appreciate that the European Commission is prepared to support the training of young players.
Other than that, I would like to advise you to read the annual report of the Deutsche Bundesliga, which has just come out. The German league is, in my opinion and in the opinion of many others, a role model for Europe. Here are a couple of examples: it has very strict licensing regulations, it invests a lot in its own talent and it also has clear rules to prevent German clubs being sold off to investors who have no connection with either the club or the supporters.
The joint initiative of two representatives of the Council, the French and the Dutch Ministers for Sport, is a perfect answer. We expect, therefore, that the French Presidency in the autumn will work to introduce measures securing the future of professional and amateur sport in Europe.
(NL) I would like first of all to begin by thanking Mr Mavrommatis for his outstanding report and excellent cooperation. I spoke a moment ago as the draftsman of the opinion of the Committee on Employment and Social Affairs, and now I am speaking as shadow rapporteur for the press.
I would like to underline three points, namely the importance of clear directives, the importance of the lotteries and home-grown players. First of all, I would like us to look at the specific aspects of sport and sporting organisations that require clear guidelines, where European legislation applies. I think that we must then give an answer in place of our hitherto preoccupied, case-by-case approach.
Secondly, let us consider home-grown players. We must ensure that professional players of a young age are protected and are trained in an atmosphere of stability. For this reason we support the so-called home-grown players rule so that young people are trained by a club and can get their first contract with the same club. In this way it will naturally be the case that many national players can play in a club, without us discriminating on the basis of nationality, which is not the intention. We must respect the free movement of players, and that is an important principle for us. For this reason we do not disagree with FIFA's so-called 'six-plus-five' regulation.
Finally, we come to the lotteries. National lotteries have an important function. You could say that they perform a public service, as they support many social organisations, including sports structures. Liberalising the market has a positive impact, and therefore before any action is taken, its impact and viable alternatives must be carefully examined.
(RO) Mr. President, I congratulate Mr. Mavromatis for this report.
The initiative of a White Paper on Sport is not only opportune, but also necessary. Taking into consideration the great number of employees in the field of sport, as well as the revenues sport generates, we should pay more attention to the manner in which the labour law is implemented in this field; many times, performance is achieved at early ages, but this is only one step away from exploiting minors.
We should make sure that the revenues coming from sport activities are legally obtained and taxed according to the law.
Violence in sport represents another problem. Human lives are lost every year in confrontations between supporters. On the one hand, the police forces and the clubs should cooperate in order to ensure a comfortable and safe environment during the sport events, and, on the other hand, the legal system should toughen punishments for violent acts related to sport events.
In conclusion, Mr. President, I think that Mr. Mavromatis' report proves that, at a European level, we need a coherent policy and concrete actions in order to turn to good account and make sport more efficient and I hope we will see more initiatives in this respect.
(IT) Mr President, ladies and gentlemen, the insertion of the new Article 149 into the Treaty of Lisbon constitutes recognition of the major economic and social role played by sport. The detailed report by Manolis Mavrommatis highlights the numerous areas of life affected by sport, and I should like to look at just a few of them.
The first is the relationship between sport and health: although everyone is well aware by now that physical activity is essential in order to remain in good shape, there is a worrying tendency in certain EU Member States to reduce the number of hours devoted to sport in schools. This trend, combined with a poor diet, is creating an army of obese youngsters, with the possibility of negative repercussions on their physical condition.
Sport is an original and enjoyable way to learn a language. Back in the early 1970s I learned of a very well-organised and widespread system of study vacations in the United Kingdom geared to learning the language of Shakespeare through the practice of various sporting disciplines. Sport ought to support brotherhood among nations, but unfortunately that is not always the case: we regularly witness scenes of indescribable violence inside and outside of stadiums, especially in the case of football.
Amateur and professional sport, uncontaminated and unpolluted sport, sport as a personal development tool, an instrument of cohesion and solidarity among peoples: we are still a long way away from satisfactory standards in Europe, Mr President, and the responsibility lies entirely with politics. We can only hope that the White Paper on Sport will act as a wake-up call and reverse the trend once and for all, so as to make up for an excessive lack of sensitivity and too many sins of omission.
(DE) Mr President, ladies and gentlemen, I would like to start by congratulating Mr Mavrommatis on his good report and his excellent cooperation with all our fellow Members who were interested in this issue, and there were many of them. Sport plays a more important role than had previously been recognised in the Commission and Council.
In my view, this White Paper and the report are a good basis for developing all future activities and policies in the field of sport, especially since the Treaty of Lisbon finally gives sport the legal basis that it deserves. The White Paper and this report endeavour to strike a balance between competing interests, different types of sport, amateur and professional sport, between the specific characteristics of sport and the requirements of EU legislation, between social and cultural, economic and financial interests, and between profit and voluntary participation in these fields.
I believe, therefore, that this endeavour deserves our genuine recognition. It opens up the opportunity to promote and cultivate the European model of sport. It thus maintains the specific characteristics of our sports organisations, which, after all, largely work on an autonomous basis and wish to continue doing so, especially as they tend to be highly reliant on volunteers' input.
Secondly, we must try to support and promote the implementation of self-regulatory mechanisms at national and European level. May I recall paragraph 16 here, which I believe is extremely important.
Thirdly, the report offers greater legal certainty with regard to the application of EU legislation to sport. Fourthly, the role of sport in education is an issue which has been mentioned frequently, and I would remind you of my report on this topic which dates back to 2004.
Fifthly, the report discusses economic aspects, including the requisite financial commitment, particularly through lotteries, which has not been ruled out for the various sports here.
Ten years ago, in my report on the role of the European Union in the field of sport, we called for a White Paper, and I am pleased that we are able to vote on it today.
(DE) Mr President, for a long time now, all the sports organisations have been calling for sport to be given greater significance and, indeed, greater visibility than has hitherto been the case, and we are acting on this call today. It will come into even sharper focus with the Lisbon Treaty.
The many aspects of sport - its contribution to society, its role in personal development and fulfilment and in promoting social integration, etc. - have already been underlined. Sport is also a very important factor in promoting health, which is why it is worthwhile investing on a broad basis in sport, and particularly in physical education in schools. That is an investment that really would pay dividends.
We are therefore appealing to every minister of education in the Member States to introduce a requirement for at least three hours of physical education in schools per week. That is the minimum, for otherwise, there is little point to it. There are 700 000 clubs and associations which are making an invaluable contribution to our society, and that is why I oppose the possible liberalisation of gambling and the lotteries, for at present around 10% of levies accrued from this industry go into sports, the arts and social amenities, and without this funding these organisations could not survive. I would ask everyone to be mindful of that.
The important economic dimension of sport is borne out by the statistics: sport generated value-added of EUR 407 billion in 2004 and created 15 million jobs; there are other figures, too, which prove my point. That means that rules are needed. We need to strike a careful balance between the economic aspects of sport, transparency, sale of clubs, and licensing, as Mr Belet has just emphasised. Here, we need rules which are fair, so that 'fair play' has genuine and practical meaning.
We need to make sure that there is appropriate redistribution between small and large clubs, so that we can develop the next generation of sportsmen and sportswomen. In my view, there should be a more equitable balance in the media. There really is more to sport than football. Nonetheless, I would like to extend a warm invitation to everyone to come and enjoy the Euro 2008 games in Vienna. That is a major sporting event which I am certainly looking forward to.
Mr President, in sport we must not let good intentions bring unintended consequences. Economic competition rules cannot always apply. Collective selling of television rights is the financial lifeline for many clubs that would otherwise be squeezed out by the famous. In a utopian world we could watch everything and never pay, but in the real world that would result in little of quality being left to watch.
Observance of copyright protects the income that maintains high-quality events. Rising instances of ambush marketing and circulation of unauthorised highlights is as damaging as any other kind of piracy. It is also imperative not to inhibit flexibility in the means of raising income, movement of players or their ability to choose where to sign their first contracts. Finally, we should stick firmly to subsidiarity and keeping decision-making within the industry and close to fans.
(PL) Mr President, the White Paper refers to long-standing problems such as doping, and to issues regarding financial disputes between television companies over broadcasting rights, which obviously have negative consequences for both fans and viewers. In addition, the White Paper deals with a much more serious problem that constitutes an increasing threat to honest sport, notably football. I refer to betting establishments. They may well represent the greatest challenge to contemporary sport. By way of example I could mention the latest scandal to affect the national football league of the country we are currently in. The Chinese Mafia is said to have fixed the results of Belgian football matches. The forthcoming liberalisation of the market in games of chance, including those related to the world of sport, will create further temptation to infringe the principles of fair play.
Finally, I have to say that I do not agree to the European Parliament's proposal opposing FIFA's stance on the principle of six players from a given country. FIFA's proposal is sound. It will be the saving of national sport.
(PL) Mr President, one of the fundamental difficulties I should like to highlight is the lack of legal certainty. The Commission has not established clearly which aspects of the organisation of sport are covered by Community legislation and which are of a purely sporting nature and therefore fall within the competence of the sports organisations.
I share the rapporteur's opinion that relying exclusively on the European Court of Justice does not provide further legal clarity. The European Commission's stance whereby regulation of the organisation of sport must comply with the Treaties does not do so either. This is not enough.
I therefore support the appeal to the European Commission to adopt interpretative guidelines that will bring clarity and precision to operations in this field. It should of course be emphasised that any action by the Commission must comply with the principle of self-regulation in sport. It must also respect the structures of the European sport model and the fundamental principles governing the organisation of sporting competitions.
I disagree with the views of certain sports organisations that believe that there would be more disputes in court following some kind of consolidation or codification of principles relating to the activities of sport beyond the strictly sporting context, complying of course with the principles of self-regulation. In my opinion, the opposite would be the case. Greater legal certainty can only be beneficial.
I should also like to appeal to sports organisations to accept the right of appeal to the common courts. Every individual has the right to appeal to the courts. The competence of tribunals of a strictly sporting nature is not at issue, but the restriction of these rights by certain sports organisations is unacceptable.
Finally, I should like to raise another very important matter. Sport plays a very important role in society. The Member States should therefore retain the right to take measures aimed at protecting the right to information and ensuring viewers' access to television broadcasts of major sport events. I have in mind the Olympic Games and the European Championship or World Cup. Everyone should be able to access such events freely. Before I conclude, I must thank Mr Mavrommatis for his excellent work on this report.
Mr President, sport should, of course, be run by the sporting authorities themselves but, to the extent that it is also an economic activity, it unavoidably falls under employment law, competition law, copyright law, media rights and so on.
The problem is that these laws have often been drawn up without the specific needs and requirements of sport in mind. Under the current Treaties, there is little leeway to take account of those specific needs. I am glad that with the Lisbon Treaty, there will be a greater margin to allow us to derogate, to make exceptions or to interpret laws with the specific needs of sport in mind.
We cannot, for instance, apply competition law in its purely economic sense if that would ultimately destroy competition in its sporting sense. There is no better example of this than the collective sale of TV rights, as is practised by the English Premier League, for instance, with redistribution to all clubs. This is in contrast to Spain where two clubs pick up more than half of the TV revenue just for themselves.
We should also accept that the UEFA scheme of home-grown players is a proportionate response and is acceptable under European Union law, unlike FIFA's bull-in-a-china-shop 'six-plus-five' scheme.
(PL) Mr President, as a member of the Committee on Regional Development, I should like to highlight the role of the regions and local government in developing sport infrastructure, organising widely accessible events, and promoting sport and a healthy lifestyle amongst the residents of local municipalities, that is to say, amongst European citizens.
I should also like to draw attention to an issue related to access to sport for the disabled. The Member States should at least guarantee disabled pupils access to basic physical education classes. Wherever possible, these pupils should also have access to higher level classes.
Ladies and gentlemen, it should be remembered that sport is one of the most effective methods of achieving social integration. It ought therefore to receive much more significant support from the European Union, by way of special programmes, especially for the organisers of international sporting events for young people, including those that make a particular contribution to integration by involving disabled persons. Sport involves more than physical activity and health. It makes an invaluable contribution to developing the spirit of tolerance, honesty and respect for the principles of fair play. All this is particularly important for the children and young people who are today's young citizens of the European Union.
Mr President, before I speak I should declare that I have a number of financial interests related to this subject, which are listed in my declaration available on the internet.
I would also like to congratulate the rapporteur, Mr Mavrommatis, for his concern and knowledge of this subject, especially regarding doping in sport.
In fact, the first draft of his report, before the amendments came in, was probably as good a document on this subject as you will ever find in short form. As ever, though, the committees came in at this point, and the amendments that were adopted in the Committee on Culture ruined just about any good work that was done. For example, the bizarre call for a European police force for sport in paragraph 59, or the talk about 'financial doping' in paragraph 16, which is having a snipe against private investment and in some cases inward investment into the European Union. This report unfortunately looks at sport through the lens of professional football. As a soccer referee, mainly at the amateur level, for the last 28 years, I can tell you this report does absolutely nothing to address the problems that amateur football has, let alone those of amateur sport in general.
This House says that we are not trying to influence the decisions of governing bodies, but already we have seen in the debate today an attack on FIFA's 'six-plus-five' idea. Governing bodies should watch out. Giving the priority on sport to the European Union is not a good thing.
Turning to sports betting, we have heard many views on this. Using this report to try and close down the debate on liberalising gambling and the lottery market is plainly wrong. This debate should go in a different direction and come from a different committee. Those that talk about it should just look at what is happening in Italy, where the gradual liberalisation of the market has grown the amount of money available to all.
We have talked about the collective selling of television rights which I am in favour of because it has worked in the UK, but I strongly believe in subsidiarity and surely this should be left to the Member States.
There are many good things in this white paper on sport, even if too little mention is made of the Special Olympics and the Paralympics movements. But, overall, this report is an insult to the Irish voters by talking about the Lisbon Treaty as if it were already here and as if their vote does not count. Therefore the UK Conservative delegation will have to vote against at the end.
(IT) Mr President, ladies and gentlemen, I should like to thank the rapporteur for his excellent work on a report aimed at giving strategic guidance on the role of sport in the European Union.
Sport is a social phenomenon which has always fostered values such as solidarity, team spirit and identity, as asserted by the Declaration on the overall significance of sport, annexed to the Amsterdam Treaty. Sporting activity helps to develop physical, intellectual and social skills, which is why sport should be practised both within the education system and in other aspects of social life.
One point that should not be underestimated is the benefit to disabled people of practising sport: all the Member States, local and regional authorities, and sports organisations should guarantee and facilitate disabled access to sporting installations. Sport is having to confront new threats in contemporary society, such as the exploitation of young players, doping, racism, violence and money laundering. The problem of violence arises not only inside but also outside of the stadium.
I compliment the Commission on its undertaking to prevent disorder by facilitating dialogue with Member States, international organisations, sports bodies and police forces. It is also important to emphasise the economic side of sport. Discriminatory tax systems applied by Member States in favour of players can result in distortions of competition. Rules therefore need to be adopted to ensure fair competition between sports bodies.
- (SV) Mr President, the report's eulogy of sport is something one can only agree with. Sport means a great deal for society, and it creates many important values to which I can hardly do justice in only two minutes. It also contributes to bringing Europe together. However, just because something is important, that does not mean it is political, and just because something contributes to bringing Europe together, it is not a primary responsibility of the EU.
That is something which I think is being lost in this debate, not least if people maintain that more sport-related initiatives should be taken at EU level. That is not what I think. Therefore I do not consider that we need a special European gambling police. I do not think that sports agents earn too much money, and that there should be an argument for us to create special training for sports agents. Nor should we even out incomes between successful and less successful clubs. Trying to limit what the report calls the excessively busy schedules of athletes will probably not get them to resist doping.
However, we must examine a number of false assertions made about the gambling market in Europe. There is no connection between private players in the gambling market and match-fixing. On the contrary, some of the biggest scandals we have seen in Europe have affected countries with monopolies. There is no connection between gambling monopolies and a restrictive gambling policy. On the contrary, many of the state monopolies in Member States are some of the largest advertisers. It is not countries with competition that have an unregulated gambling market. On the contrary, it is in many countries with monopolies that gambling services are most poorly regulated and monopolies can most frequently do as they will.
We should not attempt through incorrect facts to keep the EU out of an area in which the EU actually has an important role to play. We have free movement of services in Europe, which should, of course, also apply to gambling services. The Member States' false figures about gambling addiction often conceal pure protectionism and protection of their own revenue from gambling monopolies. In fact, all this hypocrisy about gambling policy merely shows that it is the finance ministers in the Member States who are suffering from the worst kind of gambling addiction. That is why we Swedish Conservatives find it very difficult to support large parts of this report.
I have just received eleven requests for the floor, which therefore cannot be granted. I would remind Members who do not speak during the debate that they may submit a written statement of no more than 200 words, which will be annexed to the verbatim report of the debate, or give an explanation of vote at the end of the speeches.
(RO) Mr. President, dear colleagues, I would like to congratulate my colleague Mavromatis and, at the same time, to thank him for cooperation because I proposed several amendments to this report.
I consider it is essential to introduce free access to sport events for young people under 14 years old, to create European championships at the level of schools and universities, as well as a "European Day without Food Additives”. It is essential to adjust the sport and school infrastructure to the needs of disabled people, to introduce mandatory medical insurances for high-performance athletes, and to draft European projects for prevention of violence on sports fields. It is essential to create European projects designed for pupils with special physical qualities.
In conclusion, I would like to express my conviction that, by adopting the White Paper on Sport, we will contribute to promoting a healthier and more valuable European society.
(EL) Mr President, all my life I have absolutely loved sport, both as a participant and as a spectator. I should of course add that for years my fellow Member and friend Mr Mavrommatis and I were writing sports articles for the same paper.
However, I am hardly optimistic after today's debate. Whatever we do and however much we try to put these matters in order, the events themselves show that the situation is pretty dire.
Doping is a daily problem and there have even been fatalities. The commercialisation of sport has been taken to extremes. Owing to the success of sport there is a preoccupation with spectacular shows on a grand scale, and this has led to corruption. In sport, television reigns supreme.
I therefore think a symbolic gesture is very important. Bearing in mind the problems with the Olympic Games, I think we shall have to consider whether the Games should be returned permanently to Greece.
Mr President, as the President of the Estonian Ski Association, I agree with the concern mentioned in the report on the decreasing number of hours in both primary and secondary education for physical education. Physical education helps schoolchildren to develop the habit of pursuing a healthy lifestyle. It is a great challenge for many people involved in sport to increase their interest in sporting activities.
For example, the Estonian Ski Association has created a year-round system of participation for children and non-professionals, but this has been quite an expensive undertaking. In this connection, I should point out that the funding of sporting activities benefits greatly from gambling. Many sports are subsidised from the profits of state-run lotteries as well as licensed gambling. I think that we have to find some alternative sources of financial support if we do not use that money.
(HU) Thank you, Mr President. I would like to congratulate the rapporteur on preparing this report. We have heard a great deal here today, but I would like to draw your attention to a few aspects in particular. Obesity is becoming endemic, and our largely sedentary lifestyle is in no small part to blame for this. The situation could therefore be helped, as the previous speaker also said, by making daily physical education classes compulsory in the Member States from primary school level right through to higher education. For this we need facilities, however, and we also need to change the curriculum. As regards facilities, the situation could be improved if the government were to take on a greater role, since at least half of the revenue from sports, accounting for 4% of the EU's gross domestic product, would need to be reinvested to bring about a major change in this situation. I certainly recommend doing this. I hope that the White Paper will improve the situation. Thank you for listening.
Member of the Commission. - (CS) As the vote will begin in a few minutes, I cannot make a longer speech. However, I would like to say a few things and reply to some questions. In my opinion, it is clear from the debate what a complicated phenomenon sport represents in the life of a modern society. The other thing which I am pleased to say is that, following the vote on Mr Mavrommatis's report, we will have a very solid base for Europe's forthcoming coherent policy on sport: a base grounded in the White Paper and Parliament's report.
Understandably, the debate has revealed a whole range of thoughts, which it will be necessary to take up and begin work on in the near future. I would just like to emphasise the things I have listed here and which occur to me as especially significant. One of the problems, which is actually covered in the White Paper, is the education of sportspeople, especially young people, so as to prevent the situation that has been described, where their careers come to an end but they still do not have an adequate long-term future established. It is also equally important to address problems of people trafficking or the risk of trafficking in some cases in sport. Similarly, the Commission must apply itself to the issue of intellectual property, especially in relation to the Internet, which when all is said and done is the business of the Commission; but because I can see that actually the atmosphere is not conducive to long speeches, I shall just quickly answer the questions that have been posed.
First there was the question of the so-called 'guidelines'. The Commission is of the opinion that, as yet, it is still not the right time to formulate these; nevertheless the Commission considers that attention should be paid to this problem. Of the other issues, I would like to mention the question of lotteries, which is very often cited. Here I would like to state that lotteries fall outside the Services Directive; consequently they are subject to Community law and it is necessary to seek a decision in each individual case. Another important question was the collective sale of broadcasting rights for television programmes. The Commission envisages that a solution will be found everywhere that will contain a significant element of solidarity, as has been mentioned. I think that I have very quickly touched on most of the questions that have been posed. Otherwise, obviously this is just one step, although a very important one, taken by the Commission and Parliament together.
Mr President, let me once again thank all the Members who have spoken here today and all those who have submitted amendments to the report on the White Paper on Sport.
A total of 520 amendments have been tabled in the eight committees. I have aimed for conciliation solutions as far as possible, and this has now been achieved. The mere fact that these amendments were tabled by eight committees and voted in shows how important this report really is. Of course, it also shows the significance of the text that is to be incorporated into the Reform Treaty.
This is an important first step for sport and for the EU. Much can be achieved though our joint cooperation and assistance.
(DE) Mr President, I am not sure under which rule I should rise at this juncture, but I will do so nonetheless. I would ask you to inform the Bureau that for me personally, at least - but I am sure I speak for all the Group chairmen here - the atmosphere in the Chamber at present is totally unacceptable. We cannot even hear people through the headphones, there is so much noise; it is quite appalling.
Much of Commissioner Špidla's speech and Mr Mavrommatis's comments were largely inaudible because of the dreadful noise in the House. That is quite unacceptable. Would you please make sure that the Bureau leaves at least five minutes between the end of the debate and the vote, because we should not have to put up with this situation here in the Chamber.
(Applause)
The debate is closed.
Voting time is scheduled immediately and we shall now proceed to the vote.
Written statements (Rule 142)
in writing. - (IT) I applaud the work of the rapporteur, Mr Mavrommatis, and welcome the eagerly awaited White Paper on Sport adopted by the Commission. It is a useful and necessary measure, in that sporting activity constitutes such a significant dimension of European society.
I would draw attention to the position of the Committee on Employment and Social Affairs, emphasising that sport must be valued socially, especially in the case of young people as a means of teaching them tolerance, respect and involvement. I believe that the Member States - backed by clear, transparent Community guidelines and policies - should make suitable spaces available for sport and involve society as a whole, including disadvantaged groups, in order that sporting activity can bring people together and help combat phenomena such as racism and xenophobia.
Given that a lack of physical activity encourages diseases such as obesity and other chronic illnesses, I believe that cooperation between the sports sector and the health sector is crucial. The European Union has a vital coordinating role in informing citizens and encouraging them to take part in a range of sporting activities.
in writing. - (RO) I would like to emphasize the importance of physical education classes in the EU schools and secondary schools. For the moment, physical education remains the only discipline in the school curriculum that aims at preparing children for a healthy way of life. I appreciate the EU initiative to increase the number of physical education classes in schools.
Together with the increase in the number of physical education classes, we should also take into consideration two important issues: I refer to attractiveness and the possibility to have differentiated physical education classes. My statement relies on the discussions I have had with pupils and sports teachers in Romania. Unfortunately, the fact that physical education classes are not attractive leads to an increase in absenteeism.
One of the reasons is the absence of an adequate material basis to diversify classes. Another problem is the absence of special physical education classes for overweight or obese young people. Physical education classes have the same degree of intensity both for healthy children and for children with problems. Thus, sometimes, young people are forced to remain off the sports field.
These are some of the problems we find in several European Union Member States and for which we have to find solutions. I invite the European Commission to come up with solutions and even with examples of good practice in the Member States.
in writing. - (HU) The report on sport by my fellow Member from Greece is an important document on an issue that is close to my heart. Sport has been part of European culture for many thousands of years. Ancient Greece bestowed on humankind among other things the joy of the Olympic Games. Today many people are concerned about whether it will be possible to protect the Olympics from a boycott, and from political passions that may be justified in other respects. I am pleased to say that in Hungary the key forces in politics and public opinion alike are against a boycott of the Beijing Olympics. As far as I can see, the mood is similar throughout the whole of Europe. It is therefore to be hoped that this time, after previous unfortunate boycotts, politics will not spoil the enjoyment of sportsmen and women and the many hundreds of millions of people who love sport. Participation by politicians at the opening ceremony is another matter entirely. This is a matter for politicians to decide in their capacity as politicians, and neither sport nor sportspeople should be drawn into it.
in writing. - (RO) When speaking about the reviewed Lisbon Strategy, we cannot ignore a sector that employs 15 million people and produces around 4% of the European Union GDP. Indeed, sport can be an important component for our 2 big objectives: economic growth and employment
This is why I would like to emphasize some budgetary aspects of the European Union's support for the sport sector. For the moment, we have no clear reference in the treaties in force that would allow our active involvement through programmes and funds. Nevertheless, until the Lisbon Treaty becomes effective, we can still initiate preparatory actions in the Committee on Budget, which, although limited to insignificant amounts, could start very useful projects for European sport from 2009.
I regret that, during this week's presentation of the new Preliminary Draft Budget, we did not discuss more on the budgetary line that can be established at Chapter 3 - Citizenship of the EU Budget. I hope that, by the first Budget reading in the autumn, we will submit constructive proposals for this field.
in writing. - (HU) Let me first of all congratulate my honourable friend Mr Mavrommatis on his report encouraging European Union Member States to exchange best practice in the interests of preventing violence, racism and xenophobia at and around sports grounds. Taking action to combat the racism that, unfortunately, is occurring increasingly at sporting events is a task to be performed jointly by the authorities in the Member States, sports associations and competition organisers. It is also in their common interests. Some superb initiatives that stand out in this regard include the Union of European Football Associations (UEFA)'s campaign 'Football Against Racism in Europe (FARE)', and the series of events entitled 'Racism spoils the game'. The most effective mechanism for combating the racism and exclusion occurring in the sporting arena, however, is the game itself, as it fosters in individuals a sense of team spirit, cooperation and fair competition, as well as reinforcing cooperation and solidarity as social values.
According to statistics, however, certain groups in society, notably the most disadvantaged ethnic minorities, engage much less in sports activities and have less access to government-run sports facilities. For this reason, the European Union needs to establish an appropriate reference framework for promoting equal opportunities in the pursuit and funding of sports. The leadership of sports associations in the Member States, meanwhile, in cooperation with local and regional government, must give priority to participation by disadvantaged groups in their given branch of sport.
in writing. - (BG) I would like to congratulate our colleague Mavrommatis on his excellent report. I commend the inclusion of sport in the Lisbon Treaty, the requirement for the 2009 budget to have a separate budget line for the activities in the field of sport, and the development of measures for its promotion in the Member States. I believe that today's debate sets the beginning of the promotion of a consistent European policy in the field of sport.
Being a member of the Committee on Regional Development from Bulgaria, a country with underdeveloped sport infrastructure, especially in amateur sport, I would like to call upon the European Commission and the Member States to more actively use the European Regional Development Fund and the other financial tools for investment in the urban environment, and for development of sport-related infrastructure and projects. I do believe that sport should and can become part and parcel of the strategies for sustainable development of our regions, municipalities, cities and villages with the EU assistance.
in writing. - (FI) Sport is competition, but of a sort to which the EU's laws on competition cannot be applied.
To preserve the specificity of sport, it should be given a chance for self-regulation in the future, in accordance with each sport's best traditions. As legislators, we need to pass laws which guarantee that politicians and judges keep as far away from sport as possible. This seemingly contradictory requirement is dealt with more coherently in this report than it is in the Commission's White Paper.
It is important for European sport for all and grassroots activity that Member States are able to preserve their national gambling systems, which are an essential ingredient in the specificity of sport. The by-products of gambling are also easier to prevent in countries where the state has a monopoly. In all sports, professional sport and businesses structured around it benefit from voluntary, unpaid, grassroots activity and public funding.
Parliament, for its part, needs to be able to ensure that the social basis for sport does not crumble under pressure from market forces.
in writing. - (PL) Sport is such an important part of daily life and is also so globalised that it merits the attention of the European Union's institutions. A joint effort to combat certain related phenomena is more effective than action by individual Member States.
Doping is a recognised and widespread scourge of contemporary competitive sport. That is why the fight against doping is given precedence in the European Parliament's report. Members who hail from the former Communist bloc recall how doping can become a nationalised method of breeding champions, sanctioned by the authorities of a country building its prestige on the basis of success on the sports field. The rapporteur made a wise remark, based on the reality of the situation. He stated that on its own, treatment of the symptoms through increased controls will not be effective. It has to be accompanied by measures to eliminate the underlying reasons for this phenomenon. I have in mind a schedule of events that is more than the body can stand and education.
Another noticeable scourge of mass sport events is the expression of racism and discrimination. I make a distinction between this and the restrictions imposed by FIFA concerning the number of national and foreign members of a team, for example. Such restrictions are governed by concern for the progress and development of young talent (instead of transfers), and are not an instance of discrimination against players on the grounds of their national origin.
I also welcome the attention paid to phenomena linked to the commercialisation of sport and its side effects such as games of chance and unequal access to broadcasts of sport events. I agree that these are important issues too.
in writing. - (BG) Mr President, it is great that the EP is discussing the White Paper on Sport. We should pay attention to the need for balancing the policies aimed at the development of professional and amateur sport. Sport excellence costs a lot, but it is equally necessary to increase the funding of mass sport from childhood to retirement age. It is necessary to establish infrastructure enabling the integration of all social groups of citizens.
Sport calls for education from an early age and sport is instrumental in eliminating many other problems such as the abuse of drugs, alcohol, and tobacco. We should urge all Member States to set up areas for free sport and areas free of drugs, alcohol and tobacco. I have recently made a public opinion poll which makes it very clear that young people engaged in sport do not use drugs and alcohol. Their behavioural culture is very different; tolerance and solidarity are very important elements that sport nurtures in them. Therefore the involvement of education in sport is of special significance. There is also something else that I would like to share with you: there exist specialised sport schools and it is very important for their activities to be balanced with the work of sport clubs recruiting their athletes. It is necessary to have legislative regulation to this effect for both sport and education.
in writing. - (ET) Much has been said here about the role of sport in culture, its effect on health etc. Sport has a very big role to play both physically and psychologically. In recent years the social benefit of sport has been actively promoted in Europe to give everyone the opportunity to participate to the best of their ability in the life of their communities. I am extremely sorry that the same cannot be said for disabled sport. As President of the Physically Disabled Sports Association in Estonia I know how difficult it is to organise sports events for the disabled, to get them coverage in the media, and to obtain resources from government and from sponsors. Our sportsmen and women are aware that equal conditions and opportunities have not been established for them.
in writing. - (RO) The cultural statistics published by Eurostat in 2007 were obtained based on the activities the Member States acknowledge to enter this category. Unfortunately, sport and tourism were excluded and I believe this should be corrected. I appreciate as positive the development of sport tourism over the last years, and the promotion of winter and nautical sports.
The existence of sport facilities in hotel complexes or the creation of tourist routes for bikers could have a beneficial impact both on the population's health and the environment. In great European cities, there are already parking facilities that provide tourists with bicycles, free of charge, during the entire period of stay of the vehicles.
On May 1st, in Galaţi, the town where I come from, I waited for the people who decided to devote their time to participating in a cross-country race at the finish line. I was glad especially for the children and the disabled people who crossed the finish line. Education is essential in promoting sport. In Romania, the construction of several hundreds of sports halls for schools and high schools began in 2001, both in the urban and in the rural environment. I think this type of investment should continue.